Citation Nr: 1100324	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to October 
1966.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO).  The 
case was remanded for additional development by the Board in 
September 2009. 


FINDING OF FACT

The most probative evidence shows that the Veteran does not have 
PTSD due to military service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in January 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim and included a PTSD 
Questionnaire that provided the Veteran the opportunity to 
describe the stressors in service that he asserted resulted in 
PTSD.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained, and the Veteran was afforded 
a VA examination in December 2009 to determine if he had PTSD as 
requested in the September 2009 remand.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines 
v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-service 
stressor for PTSD varies "depending on whether or not the 
Veteran was 'engaged in combat with the enemy'. . . .  Where . . 
. VA determines that the Veteran did not engage in combat with 
the enemy . . . the Veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged stressor."  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than the 
Veteran's service medical records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is 
bound by the holding of the General Counsel opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be used 
in any case to support a finding that a Veteran engaged in combat 
with the enemy."  Id.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and his or her claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his or her lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  Id. 

Where a determination is made that the Veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau, 
Dizoglio, supra.  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, supra.

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor when it is related to fear of 
hostile military or terrorist activity.  Specifically, the final 
rule amended 38 C.F.R. § 3.304(f), by redesignating current 
paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 
75 Fed. Reg. 39843 (July 13, 2010).  While the Veteran's 
representative requested that the case be remanded for RO 
consideration of these amendments, they do not apply to the 
instant case, as the stressors claimed by the Veteran to have 
resulted in PTSD are not related to fear of hostile military or 
terrorist activities but being the target of racial slurs and 
discrimination. 

Review of the service treatment reports, to include the July 1966 
separation examination and history collected at that time, do not 
reflect evidence of PTSD.  None of the Veteran's awards or 
decorations are indicative of combat and the Veteran's DD Form 
214 reflects service in Korea, but not Vietnam, during his active 
duty from August 1964 to October 1966.  The Veteran also does not 
assert that he developed PTSD as a result of combat.  Rather, he 
contends he developed it because he was subjected to racial slurs 
and discrimination in service.  More specifically, the record 
shows the Veteran reported in his PTSD questionnaire received in 
August 2005, that he and other African Americans were told by his 
white sergeant that they "could only be cooks or footsoldier(s) 
regardless of our qualification(s)."  

There is some positive evidence to support the veteran's claim, 
to include reports from a visit to a VA mental health clinic in 
May 2005 that resulted in an assessment of PTSD that was said to 
"appear to be from abuse in the army and not directly combat 
related."  July 2005 and November 2005 VA psychiatric outpatient 
clinic reports also reflect a diagnosis of PTSD, although they 
likewise include other psychiatric diagnoses, and do not describe 
how the criteria for a PTSD diagnosis have been satisfied.  
Statements supporting the Veteran's history of emotional distress 
over racial incidents during service from the Veteran's wife, 
daughter, and reverend dated in January 2010 have also been 
submitted.  

There is also negative evidence of record, to include a report 
from VA outpatient treatment in September 2005 that noted that 
while the Veteran had been diagnosed with PTSD, he did not meet 
the criteria for participation in a PTSD group.  In addition, the 
conclusion by the VA examiner who conducted the December 2009 VA 
examination, which was documented to have been preceded by a 
review of the claims file, was that the criteria for a diagnosis 
of PTSD were not met, and that the Veteran "does not have an 
event that would meet the criteria of [trauma] for a diagnosis of 
posttraumatic stress disorder."  Indeed, the examiner 
essentially remarked the Veteran met none of the criteria for a 
diagnosis of PTSD.  The diagnosis following this examination was 
major depressive disorder.  

With respect to the diagnoses of PTSD in the record, the examiner 
concluded as follows:  

Although this diagnosis does appear in his 
record, those notes by the clinicians that 
gave that diagnosis do not list specific 
symptoms that they considered when coming 
to the decision to give that diagnosis.  
Further, from 2006 through the present, the 
patient has been seen by a psychologist, 4 
psychiatrists, and a nurse practitioner, 
all of which have diagnosed the patient 
with major depressive disorder . . . There 
are not symptoms that would meet the 
criteria for any anxiety disorder including 
PTSD. 

The Board notes that with respect to the reference to major 
depressive disorder in the above statement, service connection 
for this condition has been denied, to include by way of the 
September 2009 Board decision which found that new and material 
evidence had not been received to reopen the claim for service 
connection for major depressive disorder.  With respect to the 
conflict in the clinical record as to whether the veteran has 
PTSD, as the Board may favor one medical opinion over another in 
its adjudication, it finds the opinion following the December 
2009 VA examination to be more probative that the clinical 
records that includes assessments of PTSD.  See Cathell v. Brown, 
8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In support of this conclusion, the Board notes that in 
contrast to the clinical records that reflect diagnoses of PTSD, 
the December 2009 VA examination is documented to have been based 
on a review of evidence contained in the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, 
unlike the positive clinical evidence, the December 2009 VA 
examination report was also accompanied by a complete rationale 
and was otherwise thoroughly supported with clinical data.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board will 
exercise its authority to favor the negative December 2009 VA 
examination over the positive clinical evidence.  

As for the statements submitted on behalf of the Veteran in 
January 2010, as laypersons, these individuals are not competent 
to conclude that the Veteran suffers from PTSD as a result of his 
treatment in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As such, the Board concludes that service connection for 
PTSD must therefore be denied.  See Cohen, supra; 38 C.F.R. § 
4.125.  Finally, in reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine is not for application.  
Gilbert, supra.  
 
 
ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


